Case: 1:14-cv-04359 Document #: 199 Filed: 08/28/19 Page 1 of 1 PageID #:2268

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Erick T. Smith, et al.
                                Plaintiff,
v.                                                Case No.: 1:14−cv−04359
                                                  Honorable Sharon Johnson Coleman
Michael R. Alaniz, et al.
                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, August 28, 2019:


        MINUTE entry before the Honorable Sharon Johnson Coleman: Status hearing
held on 8/28/2019. The parties have reported that they have settled in principle. The trial
set for 9/23/2019 stands until a stipulation for dismissal without prejudice or a consent to
proceed with Magistrate Judge Gilbert is filed. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
